Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-30-2004

Custer v. Penn State Geisinger
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2185




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Custer v. Penn State Geisinger" (2004). 2004 Decisions. Paper 572.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/572


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                         NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT


                                 No. 03-2185


                    CHRISTOPHER C.L. CUSTER, M.D.,

                                       Appellant

                                        v.

               PENN STATE GEISINGER HEALTH SYSTEM;
               GEISINGER MEDICAL GROUP-LEWISTOWN,
                    PENN STATE GEISINGER CLINIC
                               t/d/b/a

                    PENN STATE GEISINGER HEALTH
                         GROUP-LEWISTOWN




                  Appeal from the United States District Court
                    for the Middle District of Pennsylvania
                          (D.C. Civil No. 00-cv-01860)
                  District Judge: Honorable John E. Jones, III


                  Submitted Under Third Circuit LAR 34.1(a)
                               April 12, 2004

           Before: RENDELL, COWEN and LAY*, Circuit Judges.

                             (Filed June 30, 2004)


* Honorable Donald P. Lay, Senior Judge of the United States Court of Appeals for
  the Eighth Circuit, sitting by designation.
                                OPINION OF THE COURT


RENDELL, Circuit Judge.

       Appellant Christopher Custer seeks reversal of the District Court’s grant of

summary judgment for defendants Geisinger Health System, Geisinger Medical

Group—Lewistown, Geisinger Health Group—Lewistown (collectively referred to as

“Geisinger”), based on the Court’s determination that Custer’s claim under the Americans

with Disabilities Act (“ADA”), 42 U.S.C. § 12117, was barred by a release he signed

pursuant to the settlement of a prior medical malpractice suit brought against Geisinger

and various physicians employed by Geisinger. We have jurisdiction under 28 U.S.C.

§ 1291. We will reverse and remand.

       As we write solely for the parties, our recitation of the facts will be limited to those

necessary to our determination. Appellant Custer was employed by Geisinger as a

practicing obstetrician/gynecologist between 1986 and 1991, at which point he became

severely ill with meningitis and required hospitalization. Subsequently, Custer

commenced legal action alleging negligence against Geisinger and various physicians

employed by Geisinger for injuries suffered due to their failure to promptly and

effectively diagnose and treat his illness. On January 4, 1996, Geisinger rehired Custer as

a staff physician on a part-time basis for a six-month probationary period. In addition to



                                             -2-
the probationary status of his employment, Custer was informed in April of 1996 that he

was required to perform a second residency program at Geisinger’s medical facility. On

May 9, 1996, Custer settled the malpractice case and released Geisinger and various

physicians employed by Geisinger from further action arising from or related to that case.

The release provided in pertinent part:

              [T]he undersigned do fully release and discharge . . . Geisinger
              Medical Center [and] all other persons, associations, and
              corporations whether or not named herein . . . from any or all causes
              of action, claims or demands of whatsoever kind on account of all
              known, and unknown injuries, losses and damages allegedly
              sustained by [Custer] and specifically, from any claims . . . otherwise
              as a result of, from, or in any way connected with all medical health
              care services rendered by the above named health care providers, and
              on account of which Legal Action was instituted by [Custer] in the
              Court of Common Pleas of Mifflin County, Pennsylvania.

       Custer’s position was then extended after his six-month probationary period at

Geisinger concluded. But in January of 1999, Custer was terminated from his job. Custer

then filed a complaint against Geisinger alleging violations of the ADA and the

Pennsylvania Human Relations Act, 43 Pa. Stat. § 951 et.seq., and specifically averring

that Geisinger and its employees, agents and servants discriminated against him.1

However, the District Court held that Custer’s ADA claim was barred by the release he

had signed following settlement of the malpractice claim and granted summary judgment




  1
   After granting summary judgment against Custer as to the ADA claim, the District
Court declined to exercise its supplemental jurisdiction over Custer’s claim under the
Pennsylvania Human Relations Act.

                                           -3-
for Geisinger. 2 Custer timely appealed.

       We exercise plenary review over a district court’s grant of summary judgment and

review facts in the light most favorable to the nonmoving party, here Custer. Roberts v.

Fleet Bank, 342 F.3d 260, 264 (3d Cir. 2003).

       The parties do not quarrel over the applicable law. As the District Court correctly

observed, the law of Pennsylvania governs the interpretation of the release. Under

Pennsylvania law, general releases such as that signed between Custer and Geisinger are

interpreted as contracts that do not ordinarily bar a claim that accrues after the execution

of a release. Restifo v. M cDonald, 230 A.2d 199 (Pa. 1967). However, parties may

choose to relinquish even those claims accrued after the signing of a release so long as

that intention is clearly expressed in the agreement. Three Rivers Motor Co. v. Ford, 522

F.2d 885, 896 (3d Cir. 1975) (“Pennsylvania law is clear that where parties manifest an

intent to settle all accounts, the release will be given full effect even as to unknown

claims.”).

       The District Court concluded that the express provisions of the release should be

read to preclude Custer’s ADA claim. We disagree and find that the ordinary meaning of

the release should not be so construed. The pertinent provision concerns injuries, known




  2
    On appeal, Geisinger raises several other grounds to support summary judgment,
including a challenge to Custer’s status as a “qualified individual” under the ADA and
statute of limitations. We leave it for the District Court to pass on these other defenses in
the first instance.

                                             -4-
or unknown, which were “allegedly sustained” by Custer “specifically from any claims or

otherwise as a result of, arising from, or in anyway connected with all professional

medical health care services rendered by [Geisinger]. . . .” App. at 55 (emphasis

supplied). First, we note that “sustained” is in the past tense, indicating that the provision

concerned injuries, whether known or unknown, that had already been suffered at the

time of the release. Geisinger’s allegedly discriminatory conduct that led to Custer’s

termination nearly three years later was not a harm that had been already sustained.

Geisinger’s interpretation would require us to alter the phrase to read “losses and

damages allegedly sustained or that may be sustained in the future.” This we decline to

do. See Bowersox Truck Sales & Svc. v. Harco Nat’l Ins. Co., 209 F.3d 273, 279–80 (3d

Cir. 2000) (rejecting argument that would “have us reword the release and insert the

future tense that is now absent”).

       Further, Custer’s claim of discrimination is not in “anyway connected” to

Geisinger’s provision of medical services. While Custer’s earlier malpractice claim and

subsequent settlement concern Geisinger’s role as a provider of medical care, his ADA

claim concerns Geisinger’s role as his employer. Moreover, the above quoted phrase

from the release further specifies that Custer was to be precluded from raising a claim

“connected with all medical professional health care services rendered by [Geisinger],

and on account of which Legal Action was instituted in the Court of Common Pleas of

Mifflin Co., PA, Docket No. 1312-93.” Id. Thus, the provision is expressly limited to



                                             -5-
those claims connected to Custer’s medical malpractice action which he filed in the Court

of Common Pleas in December of 1994, nearly a year before Custer was even rehired by

Geisinger, and four years before his allegedly discriminatory termination in 1999.3

       In support of its reading of the release, the District Court reasoned that Custer

“was aware, or at least should have known that an ADA claim could arise.” For instance,

the Court found that Custer was “dissatisifed with his treatment by the Defendants as

early as 1995 as it related to his attempts to regain employment with them.” Yet as the

District Court also noted, whatever troubles Custer naturally may have had in seeking to

be rehired by the entity that he was suing, Geisinger did eventually offer Custer

employment. That he was already working at Geisinger when the settlement was

executed does not undermine Custer’s claim that he had no discriminatory employment

conduct about which to complain at the time he signed the release.

       The District Court was also persuaded by Custer’s familiarity with the ADA and

its protections when he signed the release. Custer was then a medical professional with a

severe disability. His knowledge of the landmark discrimination law is therefore




       3
        The District Court also relied on a related provision of the release that limited the
scope of the settlement to “any further injuries, losses and damages which arise from, or
are related to the occurrence set forth in the Legal Action noted above.” In one sense, it
is of course true, as the District Court observed, that absent his contraction of meningitis,
Custer would neither have a disability nor an ADA claim. But it does not follow that
Geisinger’s alleged discriminatory conduct therefore “arose from” the previous legal
action. As discussed above, Custer’s employment discrimination claim did not arise from
nor was it related to the “occurrence” of Geisinger’s allegedly negligent medical care.

                                            -6-
unsurprising but immaterial. Custer’s awareness of the anti-discrimination laws in

general does not support the District Court’s conclusion that Custer “should have been

aware” that Geisinger would later discriminate against him.

       Ultimately, it our duty to strictly construe releases “so as to avoid the ever present

possibility that the releasor may be overreaching.” Bowersox, 209 F.3d at 280 (quoting

Restifo, 230 A.2d at 201). The language of the release does not indicate a clear intention

to release any and all future claims no matter how or for what reason those claims may

have accrued. Construed strictly, the release bars claims related to the earlier negligence

suit and should not have been read to preclude Custer’s ADA claim.

       Accordingly, we will reverse and remand this matter for further proceedings in

accordance with this opinion.
_____________________________




                                            -7-